ORDER
ANDREW C. ABRAMS of BALA CYNWOOD, PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1988, having pleaded guilty in the United States District Court to a federal information charging him with two counts of wire fraud, in violation of 18 U.S.C.A. 1343, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), ANDREW C. ABRAMS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANDREW C. ABRAMS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANDREW C. ABRAMS comply with Rule 1:20-20 dealing with suspended attorneys.